             Case 2:18-cv-00302-MCE-EFB Document 24 Filed 09/03/20 Page 1 of 2


 1   Brian L. Larsen, Esq. (SBN 158252)
     Thuy M. Le, Esq. (SBN 265000)
 2   LAW OFFICES OF BRIAN L. LARSEN
 3   530 Jackson Street, 2nd Floor
     San Francisco, CA 94133
 4   (415) 398-5000
 5   Attorney for Plaintiffs
 6
 7
 8                                       UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10
11     J.N., a minor by and through his guardian ad                    )    Case No.: 2:18-cv-00302-MCE-EFB
       litem LEONOR VALENCIA, M.N., a minor,                           )
12     by and through her guardian ad litem                            )    ORDER GRANTING PETITIONER
                                                                       )
       LEONOR VALENCIA,                                                )    LEONOR VALENCIA AND COUNSEL
13                                                                     )    THUY M. LE’S WAIVER OF PERSONAL
14                                                                     )    APPEARING AT THE HEARING FOR
                         Plaintiffs,                                   )    PETITION FOR ORDER AUTHORIZING
                                                                       )    COMPROMISE OF MINOR’S CLAIM
15                                                                     )
                        v.                                             )    AND FOR ATTORNEY FEES
16                                                                     )                                 Plaintiff(s),
                                                                       )
17                                                                     )
       BRUCE MARTIN HEROLD, USF
       REDDAWAY, INC., and DOES 1 TO 10,                               )
18                                                                     )    Date:      September 17, 2020
       inclusive,                                                      )    Time:      2:00 p.m.
19                                                                     )    Courtroom: 7
                         Defendants.                                   )    Judge:     Hon. Morrison C. England, Jr.                  Defend
20
                                                                       )
21
22
              Petitioner and Guardian ad Litem for Plaintiff M.N. (Marissa Navarrete, a minor), Leonor
23
      Valencia, and Plaintiff’s counsel, Thuy M. Le’s, waiver of their right to personally appear at the
24
      September 17, 2020 hearing for the Petition for Order Authorizing Compromise of Minor’s Claim
25
26    and for Attorney Fees is hereby approved and GRANTED.

27
28


                                                                      1
     Order Granting Leonor Valencia’s Waiver of Personal Appearance at the Hearing for Petition for Order Authorizing Compromise of
     Minor’s Claim and Attorneys’ Fees
             Case 2:18-cv-00302-MCE-EFB Document 24 Filed 09/03/20 Page 2 of 2


 1            IT IS FURTHER ORDERED that Ms. Valencia and Ms. Le may appear at the Petition
 2    hearing by Zoom videoconference.
 3
              IT IS SO ORDERED.
 4
      Dated: September 3, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                      2
     Order Granting Leonor Valencia’s Waiver of Personal Appearance at the Hearing for Petition for Order Authorizing Compromise of
     Minor’s Claim and Attorneys’ Fees
